                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

DANZEL L. STEARNS                                                                 PLAINTIFF

vs.                               3:16-CV-00339-BRW-JJV

INMATE SERVICES CORPORATION;
RANDY L. CAGLE, JR.;
CHRISTOPHER L. WEISS; and
RYAN B. MOORE                                                                DEFENDANTS

SCOTTSDALE INSURANCE COMPANY
NATIONAL CONTINENTAL INSURANCE COMPANY                                     INTERVENORS

                                           ORDER

        I have reviewed the Partial Recommended Disposition (Doc. No. 194) submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed, and the time to do

so has passed. After careful review, I approve and adopt the Partial Recommended Disposition

in all respects.

        Accordingly, Defendants’ Motion for Judgment on the Pleadings or in the Alternative for

Summary Judgment (Doc. 180) is GRANTED.             Defendants Cagle, Weiss, and Moore are

DISMISSED with prejudice from this lawsuit.

         IT IS SO ORDERED this 29th day of June, 2021.



                                                        Billy Roy Wilson__________________
                                                        UNITED STATES DISTRICT JUDGE




                                               1
